In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00099-CV
                                                ______________________________
 
 
                                           NEDRA SCOTT,
Appellant
 
                                                                V.
 
        DILLARD DEPARTMENT STORES, INC., A/K/A ET AL., Appellees
 
 
                                                                                                  

 
 
                                            On Appeal from the County Court at Law
                                                             Bowie County, Texas
                                                     Trial Court No. 06C0747-CCL
 
                                                  
                                                
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM
OPINION
 
            Nedra Scott
has filed a notice of appeal from the trial court’s order of September 23,
2009, dismissing her case for want of prosecution.  Scott timely filed a motion to
reconsider.  Therefore, her notice of
appeal had to be filed within ninety days of the date the judgment was
signed.  The last day for filing for the
notice of appeal was December 23, 2009.  Tex. R. App. P. 26.1(a), 26.3.  Scott’s notice of appeal was not filed until
September 23, 2011, nearly two years late.
            On October
28, 2011, we informed Scott’s attorney of this defect and directed counsel to
show this Court how we had jurisdiction. 
We further informed counsel that, if no response was received by November
7, 2011, the appeal would be dismissed for want of jurisdiction.  It is now December 7, 2011, and no response
has been received.
            We
dismiss the appeal for want of jurisdiction.
 
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          December
7, 2011       
Date Decided:             December
8, 2011